Citation Nr: 0528258	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1971, 
with additional periods of active duty training (ACDUTRA) in 
the Army National Guard.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in March 2003, which denied the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Medical records from the veteran's active duty service are 
negative for hearing loss.  On the VA authorized audiological 
evaluation in February 2003 moderate to severe sensorineural 
hearing loss was diagnosed in the right ear, and severe 
sensorineural hearing loss was found in the left ear.  
However, the examiner who administered this examination did 
not report on the etiology of the veteran's hearing loss.

In a June 2004 rating decision, the RO conceded noise 
exposure in service, and granted service connection for 
tinnitus.

Pursuant to 38 C.F.R. § 3.159(c)(4), an examination or 
opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, and 
indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d).  Such is the case 
here.  Thus, the Board finds that a remand is necessary for 
an opinion as to the etiology of the veteran's hearing loss.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The veteran should be afforded VA ear 
and audiological examinations, to 
ascertain the current nature and etiology 
any hearing loss found.  All necessary 
audiological tests should be conducted, 
including a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  

Based on review of the medical evidence 
of record and sound medical principles, 
the examiner(s) should provide an opinion 
on whether any hearing loss found in each 
ear is more likely, less likely, or as 
likely as not (50 percent or greater 
likelihood) related to active service.  
Of note, civilian employment in the 
National Guard is not active duty.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


